MEMORANDUM **
Harpinder S. Chahal and his wife, Gurmeet Kaur Chahal, natives and citizens of India, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely because it was filed more than 90 days after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners did not demonstrate changed circumstances in India to excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii); Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding *210denial of motion to reopen where the evidence “was too general to demonstrate a well-founded fear that [petitioner] would personally be persecuted”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.